DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to. Claim 11 recites “The siding panel according to claim 10, wherein the slot is formed by an elongate front projection that extends from the bottom edge of the panel body and an elongate rear projection that extends from the bottom edge of the panel body and runs parallel to the elongate rear projection so as to provide a gap between the elongate front projection and elongate rear projection that forms the slot.” It appears the second bolded recitation should be the “elongate front projection” to make sense grammatically in the sentence and based on the structure of the projections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ISHAQUE (GB-2497569-A).
As to claim 1, ISHAQUE teaches a siding panel (Figures 1 and 4 show a siding panel (exterior cladding panel).  Figure A below is the interpretation of Figure 4 in relation to the claimed structure.) comprising: a panel body having a length extending from a first end to a second end and a height extend from a top edge to a bottom edge, the panel body comprising: a front wall extending across the length and height of the panel body and including a front surface and a rear surface, an upper wall extending rearward from the front wall across the top edge, a lower wall extending rearward from the front wall across the bottom edge, a first side wall extending rearward from the front wall along the first end, a second side wall extending rearward from the front wall along the second end (Figures 1 and 4 do not explicitly show a sidewall, but ¶0034 and ¶0036 teach that the insulation material is sealed at every face of the structure and that the edges of the panels are covered.  These teachings are interpreted as the panel having sidewalls on each side, in order to seal the insulation material.), and a support projection disposed between the upper wall, lower wall, first side wall, and second wall and extending rearward from the rear surface of the front wall; a fastening strip coupled to the upper wall of the panel body; an upper lock disposed along the top edge of the panel body; and a lower lock disposed along the bottom edge of the panel body. 

    PNG
    media_image1.png
    1280
    717
    media_image1.png
    Greyscale


Figure A: Examiner Interpretation of Figure 4 of ISHAQUE
As to claim 2, ISHAQUE teaches the siding panel according to claim 1, wherein each of the first and second side walls is connected to the upper wall and the lower wall so as to form a continuous wall structure that surrounds a hollow space behind the front wall of the panel body. (¶0034 and 0036 disclose that the panel is fully sealed and that the edges are covered.  This teaching, plus the views of the panel in Figure 1 and Figure 4 combine to teach a panel where all side walls are connected to one another to seal the internal space.  The “hollow” space that is interpreted as being present in ISHAQUE is the foam.  Closed cell foam (as identified as the insulating material in the Abstract) inherently has hollow portions.  Since the foam is surrounded by the sidewalls, the “hollow space” in the foam is surrounded as well.)

As to claim 3, ISHAQUE teaches the siding panel according to claim 1, wherein the front surface of the front wall includes a horizontal flat portion between the upper wall and lower wall that extends from the first side wall to the second side wall. (Figure 1 shows the front surface is flat between the upper wall and lower wall.  When the end portions of the panel are sealed, the front face is flat between the two side walls as well.)

As to claim 4, ISHAQUE teaches the siding panel according to claim 1, wherein the front surface of the front wall includes a vertical flat portion between the first side wall and the second side wall that extends from the upper wall to the lower wall. (Figure 1 teaches the front surface is flat along the entire front face of the panel.)

As to claim 5, ISHAQUE teaches the siding panel according to claim 1, wherein the entire front surface of the front wall is flat. (Figure 1 teaches the front surface is flat along the entire front face of the panel.)

As to claim 6, ISHAQUE teaches the siding panel according to claim 1, wherein the support projection includes a first flange that extends across at least a portion of the rear surface of the front wall. (Figure 4 teaches the support projection (12) extends from the rear surface of the front wall, towards the back of the panel.)

As to claim 7, ISHAQUE teaches the siding panel according to claim 6, wherein the first flange extends across the length of the panel body from the first side wall to the second side wall. (Figure 2-3 show two sides of the panel, where the internal support projection (12) is present at both ends of the panel.  ¶0034 teaches that the “horizontal internal bridging” is capable of sealing the insulation, which is interpreted as it extending all the way across the length of the panel body.)

As to claim 10, ISHAQUE teaches the siding panel according to claim 1, wherein the upper lock includes a lip and the lower lock includes a slot. (Figure 4 and Figure A above teach there is an upper lock in the form of a recess, which has a lip where the recess begins (on the edge of the recess opening).)

As to claim 11, ISHAQUE teaches the siding panel according to claim 10, wherein the slot is formed by an elongate front projection that extends from the bottom edge of the panel body and an elongate rear projection that extends from the bottom edge of the panel body and runs parallel to the elongate rear projection so as to provide a gap between the elongate front projection and elongate rear projection that forms the slot. (Figure 4 teaches a slot that is formed between two elongate projections (6, 9).  One of the projections (6) is in “front” of the other (9) as it is closer to the front face of the panel.)

As to claim 12, ISHAQUE teaches the siding panel according to claim 1, wherein each of the upper wall and lower wall extends continuously along the length of the panel body. (Figures 1-3 teach the upper and lower walls (interpreted as items 3 and 8, but see Figure A above) extend continuously along the length of the panel.)

As to claim 13, ISHAQUE teaches the siding panel according to claim 1, wherein each of the first side wall and the second side wall extends continuously over the height of the panel body. (Although not shown in the Figures, the sidewalls of the panel (as discussed above based on ¶0034 and ¶0036) are interpreted as extending continuously in order to fulfill the purpose of sealing the insulation on each face of the panel.)

As to claim 14, ISHAQUE teaches the siding panel according to claim 1, wherein the fastening strip is formed as a plate that extends upward from a rear side of the upper wall of the panel body. (Figure 4 shows the fastening strip (1) extends upward from a rear side of the upper wall (3).)

As to claim 15, ISHAQUE teaches the siding panel according to claim 1, wherein the depth of the upper wall is greater than the depth of the lower wall, such that a lower portion of the panel body is configured to overlap a fastening strip of a neighboring siding panel. (Figure 4 teaches a side view of the panel, where the upper wall is thicker (has a greater depth dimension) than the lower part of the panel body.)

Claims 1, 8-9 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BOWMAN (US-20060130419-A1).
As to claim 1, BOWMAN teaches a siding panel (Figure 1 teaches a panel (10).  The Abstract teaches the panel can be for roofing OR siding (also ¶0046).) comprising: a panel body having a length extending from a first end to a second end and a height extend from a top edge to a bottom edge (Figure 1 teaches the panel (10) has a length (X dimension) and a height (Y dimension).), the panel body comprising: a front wall extending across the length and height of the panel body and including a front surface and a rear surface (Figure 1 teaches the panel has a front wall (top surfaces (18). The top surfaces are on the decorative elements (12), ¶0049 teaches that each panel (10) can have just ONE element (12).  Figure 3 shows a large view of the back of the panel, where the elements (12) have a rear surface.  See also Figure 8 for a side view.) , an upper wall extending rearward from the front wall across the top edge (Figure 8 teaches an upper wall (top of the panel) that extends rearward from the front wall (18).), a lower wall extending rearward from the front wall across the bottom edge (Figure 8 also teaches a lower wall (bottom of the panel) that extends rearward from the front wall of the panel.), a first side wall extending rearward from the front wall along the first end, a second side wall extending rearward from the front wall along the second end (Figure 2 teaches a top view of the panel (10) where there are two sidewalls on each side of the group of elements (12).), and a support projection disposed between the upper wall, lower wall, first side wall, and second wall and extending rearward from the rear surface of the front wall (Figure 3 teaches the hollow back of the panel (10), where support elements (24 and 26) are disposed and extend rearward from the rear surface of the front wall.  See also Figure 8); a fastening strip coupled to the upper wall of the panel body (Figure 8 teaches a fastening strip (20) that is coupled to the upper wall (top of the panel) of the panel.); an upper lock disposed along the top edge of the panel body; and a lower lock disposed along the bottom edge of the panel body. (Figure 8 teaches an upper lock (28) and a lower lock (30) that are disposed along the tip and bottom of the panel respectively.)

As to claim 8, BOWMAN teaches the siding panel according to claim 1, wherein the support projection includes a grid formed by a plurality of flanges extending across the rear surface of the front wall in at least two directions. (Figure 3 teaches longitudinal (24) and transverse (26) supports that form a grid of flanges extending across the rear surface of the front wall.)

As to claim 9, BOWMAN teaches the siding panel according to claim 1, wherein the support projection includes a passage configured to allow water to cross the support projection. (¶0053 teaches the supports (24 and 26) are slightly recessed in certain locations in order to allow the dissipation of any built up moisture (interpreted as allowing water to cross) from underneath the panel.)

As to claim 16, BOWMAN teaches the siding panel according to claim 1, further comprising a first side lock disposed along the first side wall and a second side lock disposed along the second side wall. (¶0062 and Figures 1, 2, 3, and 13 show the transverse locking mechanism of the invention.  Figure 13 specifically shows the protrusion (38) and cavity (40) sections of the panel that interact.  The protrusion is interpreted as the first side lock and the cavity is interpreted as the second side lock.)

As to claim 17, BOWMAN teaches the siding panel according to claim 16, wherein the first side lock includes a side flange that extends laterally outward from the first side wall, and wherein the second side lock includes an opening configured to receive a side flange of a neighboring siding panel. (Figure 13 shows the protrusion (38) is part of a side flange that extends from the side of the panel (10) that interacts with an opening (cavity, 40) on the other panel.)

As to claim 18, BOWMAN teaches a building surface siding system comprising: a support structure; a first siding panel and a second siding panel each according to claim 1, wherein the first siding panel is attached to the support structure, and the second siding panel is attached to the support structure, the lower lock of the first siding panel being coupled to the upper lock of the second siding panel. (¶0066 teaches a method of installing the panels onto a building surface (called a substrate) where a row of panels is placed, then another row is installed and the protrusions and cavities are fit together. The protrusions (28) of a second, lower, panel are attached to the cavities (30) of a first, upper, panel.)

As to claim 19, BOWMAN teaches the building surface siding system according to claim 18, wherein the support projection of each siding panel rests against the support structure. (¶0051 teaches the supports (24, 26) allow the panel to contact the substrate even though the panel is mostly hollow.)

As to claim 20, BOWMAN teaches the building surface siding system according to claim 18, wherein the lower lock of the first siding panel includes a slot and the upper lock of the second siding panel includes a lip that is received in the slot of the first siding panel. (Figure 11 shows two panels (10) that are attached vertically, where the lip (protrusion, 28) of the lower (second) panel is fit into the slot (cavity, 30) of the upper (first) panel.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
US 11384542 teaches a panel (Figures 2-3) that has a flat front, surrounding walls, and a rear hollow portion with a grid of flanges forming a “support projection”.
US 20190301178 teaches a panel (Figure 2-3) that has a vertical and horizontal locking structure (118, 120, 122) and can be hollow (¶0062) and have a support section.
US 20150354224 teaches a panel (Figure 2-3) that has a rear hollow space surrounded by sidewalls that has a support projection.  The front surface is also flat for a portion.  There is top (32), bottom (34), and side (40) locking mechanisms as shown in Figure 2 and Figure 3.
US 3862532 teaches a panel system where the panels can lock laterally via connections (21, 22), the front face of the panel is flat, and the internal hollow space has projections (33).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726